                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 THERESA J. FERGUSON,                      )           JUDGMENT IN CASE
                                           )
                Plaintiff,                 )             1:18-cv-00220-MOC
                                           )
                   vs.                     )
                                           )
 NANCY BERRYHILL,                          )
 Acting Commissioner of Social Security,   )
                                           )
               Defendant.                  )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 6, 2019 Order.

                                               May 6, 2019
